              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION



BARRY VARDAMAN                         *
                       PLAINTIFF *
                                       *
                                       *
V.                                     *     CASE NO. 4:18CV00503 SWW
                                       *
                                       *
ROBERT WILKIE, Secretary of the        *
Department of Veterans Affairs, in his *
official capacity                      *
                     DEFENDANT *

                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH

PREJUDICE.


     IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2020.

                                   Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
